Citation Nr: 1142827	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  09-22 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an increased rating for service-connected residuals of a left ankle fibular fracture, status-post lateral reconstruction [hereinafter left ankle disability], currently evaluated as noncompensable prior to April 24, 2007, and 10 percent disabling from April 24, 2007, forward.

2.  Entitlement to an increased rating for service-connected temporomandibular joint (TMJ) dysfunction, currently evaluated as 10 percent disabling prior to September 28, 2009, and 20 percent disabling from September 28, 2009, forward.  

3.  Entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD), to include entitlement to a total disability rating based upon individual unemployability (TDIU), currently evaluated as 50 percent disabling.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to March 1988. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which confirmed and continued the noncompensable evaluation assigned for the Veteran's service-connected left ankle disability; confirmed and continued the 10 percent evaluation assigned for her service-connected TMJ dysfunction; and confirmed and continued the 50 percent evaluation assigned for her service-connected PTSD.  Subsequently, in a June 2009 rating decision, the RO increased the disability rating assigned for the Veteran's left ankle disability to 10 percent, effective April 24, 2007; and in a February 2010 rating decision, the RO increased the disability rating assigned for the Veteran's TMJ dysfunction to 20 percent, effective September 28, 2009.  

In March 2011, the Veteran testified at a hearing before the undersigned at the RO.  A transcript of the hearing has been associated with the Veteran's claims file.  At the hearing, the Veteran submitted additional evidence in support of her claims, along with a waiver of RO consideration.  Accordingly, a remand to the RO for consideration of this evidence is not necessary, and the newly submitted evidence will herein be considered.  See 38 C.F.R. § 20.1304(c) (2011).  


FINDINGS OF FACT

1.  At her March 2011 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran requested that her claim of entitlement to an increased rating for her service-connected left ankle disability be withdrawn.

2.  At her March 2011 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran requested that her claim of entitlement to an increased rating for her service-connected TMJ dysfunction be withdrawn.  

3.  The Veteran's service-connected PTSD causes occupational and social impairment with deficiencies in most areas, including work, family relations, and mood, as demonstrated by her difficulty adapting to stressful circumstances, difficulty establishing and maintaining effective relationships, social isolation, nearly continuous panic and depression, disturbance in mood, and suicidal ideation.

4.  The Veteran's service-connected PTSD prevents her from engaging in substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran as to the issue of entitlement to an increased rating for her service-connected left ankle disability, currently evaluated as noncompensable prior to April 24, 2007, and 10 percent disabling from April 24, 2007, forward, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of an appeal by the Veteran as to the issue of entitlement to an increased rating for her service-connected TMJ dysfunction, currently evaluated as 10 percent disabling prior to September 28, 2009, and 20 percent disabling from September 28, 2009, forward, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

3.  The criteria for entitlement to a 70 percent disability rating for service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2011).

4.  The criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissals

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a) (2011).  Additionally, an appeal may be withdrawn on the record at 
a hearing or in writing.  38 C.F.R. § 20.204(b)(1) (2011).  

In the present case, at her March 2011 Board hearing, prior to the promulgation of 
a decision in this case, the Veteran requested that her claims of entitlement to an increased rating for her service-connected left ankle disability and an increased rating for her service-connected TMJ dysfunction be withdrawn.  See Board Hearing Tr. at 2.  This statement, which was made on the record, acts as a withdrawal of the Veteran's claims for entitlement to an increased rating for her service-connected left ankle disability, currently evaluated as noncompensable prior to April 24, 2007, and 10 percent disabling from April 24, 2007, forward; and her claim of entitlement to an increased rating for her service-connected TMJ dysfunction, currently evaluated as 10 percent disabling prior to September 28, 2009, and 20 percent disabling from September 28, 2009, forward.  Therefore, with regard to these issues, there remains no allegation of errors of fact or law for appellate consideration, and as such, they are dismissed.

II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b) (2011).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With regard to her claim for an increased rating for her service-connected PTSD, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical notice deficiency.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  A letter dated in August 2007 informed her of all three elements required by 38 C.F.R. § 3.159(b), as stated above.  Additionally, a letter outlining the specific rating criteria for an increased rating for PTSD was provided to the Veteran in March 2009, before the claim was readjudicated in a June 2009 Statement of the Case.  As such, VA has fulfilled its VCAA duty to notify with respect to the Veteran's claim for an increased rating for PTSD.  

Regarding the duty to assist, the RO has obtained records from Dr. J.E., dated from July 1992 to October 1996; records from Dr. R.E., dated from November 1997 to March 1998; a June 2000 VA psychiatric examination report; records from the Portland Dialectical Behavior Therapy (DBT) Program, dated from August 2005 to January 2007; an April 2007 letter from the Circuit Court of Oregon; an April 2007 Comprehensive Custody and Parenting Plan Evaluation from Dr. R.J.L.; VA treatment records dated from May 2007 to November 2007; and lay statements from the Veteran, the Veteran's mother, the Veteran's brother, one of the Veteran's friends, and one of the Veteran's fellow service-members.  Additionally, in March 2011, the Veteran was provided a Board hearing before the undersigned, the transcript of which has been associated with the claims file.  Further, in September 2007 and September 2009, the Veteran was afforded VA psychiatric examinations assessing the severity of her PTSD.  Insofar as the reports from these examinations reveal that the examiners interviewed and examined the Veteran, reviewed the claims file, reported the clinical findings in detail, and provided complete rationales for the opinions or conclusions reached, the Board finds these examination reports to be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

The Board acknowledges that some of the Veteran's VA and private treatment records have not been associated with the claims file.  Specifically, during VA treatment in May 2007 and July 2007, the Veteran reported that she had previously received psychiatric treatment from a psychiatric nurse practitioner, M.K.H.  Additionally, during VA treatment in May 2007, the Veteran reported that she had previously received substance abuse counseling from K.J.  Further, at her September 2009 VA examination, the examiner noted that the Veteran had received VA psychiatric treatment as recently as August 2009; and at her March 2011 Board hearing, the Veteran reported that she had consistently undergone VA psychiatric treatment for the past five years (i.e., since 2006).  See Board Hearing Tr. at 10.  
In this regard, the Board notes that, to date, none of M.K.H.'s or K.J.'s records have been associated with the claims file, and the most recent VA treatment records on file are dated in November 2007.  

Significantly, however, the Board finds that a remand for these records is not warranted.  Rather, the Board concludes that the substantial amount of evidence currently of record, as outlined above, adequately addresses the severity of the Veteran's PTSD throughout the course of this appeal.  Moreover, with regard to records from K.J. and M.K.H., the Board points out that, although these records would likely pertain to the Veteran's PTSD, they would, at most, describe the severity of her PTSD symptomatology prior to April 2007 (i.e., when she filed her claim for an increased rating for PTSD), and would not provide any information regarding the current severity of her PTSD.  In this regard, the Board highlights that VA is not required to search for evidence, which even if obtained, would make no difference in the result.  Allday v. Brown, 7 Vet. App. 517, 526 (1995) (quoting Colvin v. Derwinski, 1 Vet. App. 171 (1991); see also Soyini v. Derwinski, 1 Vet. App. 541 (1991) (declining to require strict adherence to technical requirements and impose additional burdens on VA when there was no benefit flowing to the claimant).  

Accordingly, the Board concludes that all relevant evidence necessary for an equitable resolution of the Veteran's increased rating claim has been obtained.  
The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating her claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

III.  Entitlement to an Increased Rating for PTSD 

The Veteran was initially granted service connection for PTSD in an August 2000 rating decision and was assigned a 50 percent disability rating under 38 C.F.R. § 4.130, DC 9411, effective December 9, 1997.  Subsequently, on April 24, 2007, the Veteran submitted a claim for an increased rating for her PTSD, asserting that 
a higher evaluation is now warranted.    

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, 38 C.F.R. Part 4.  Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011).  

The Veteran bears the burden of presenting and supporting her claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b) 
(West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  In this regard, the Board notes that when, after careful consideration of all the procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2011); see also 38 C.F.R. § 3.102 (2011).

Although the Veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, staged ratings should be assigned.  See id. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2011).  

The criteria for evaluating PTSD are found at 38 C.F.R. § 4.130, DC 9411.  A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to symptoms such as suicidal ideation; obsessional rituals that interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; nearly continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

According to the applicable rating criteria, when evaluating a mental disorder, the Board must consider the frequency, severity, and duration of psychiatric symptoms; the length of remissions; and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2011).  Additionally, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, rather than solely being based on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2011).

Symptoms listed in VA's general rating formula for mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating; however, they are not intended to constitute an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board notes that the nomenclature employed in the portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as the DSM-IV).  
38 C.F.R. § 4.130 (2011).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging from zero to 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).  GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms such as flat effect, circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

At the outset, the Board acknowledges that the Veteran's medical records reflect diagnoses of PTSD, an adjustment disorder with mixed emotional features, 
a depressive disorder (not otherwise specified), a panic disorder, and polysubstance abuse.  In this regard, the Board notes that the only psychiatric disorder for which service-connection has been established is PTSD.  Significantly, however, when it is not possible to separate the effects of a nonservice-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996)); see also 38 C.F.R. § 3.102 (2011).  In this case, the Board acknowledges that both the September 2007 and September 2009 VA examiners assigned the Veteran two different GAF scores, including one score for her service-connected PTSD symptomatology and one score for her overall functioning.  Significantly, however, insofar as neither VA examiner clearly differentiated between the symptoms resulting from the Veteran's service-connected and nonservice-connected psychiatric disabilities, for the limited purpose of this decision, the Board will attribute all psychiatric signs and symptoms to her service-connected PTSD.  

Based on a thorough review of all of the medical and lay evidence of record, the Board finds that the Veteran's PTSD causes occupational and social impairment with deficiencies in most areas, including work, family relations, and mood, and as such, her total disability picture most closely approximates the criteria for a 70 percent disability rating. 

In reaching this determination, the Board finds it significant that the Veteran has consistently demonstrated difficulty adapting to stressful circumstances, including work or a work-like setting.  In this regard, the record reflects that the Veteran has not had a full time job since approximately 1997, and has been unemployed since approximately 2000.  See VA examination reports dated in September 2007 and September 2009; Board Hearing Tr. at 8.  Moreover, at her September 2007 VA examination, the Veteran reported that she was currently unemployed due to her anxiety, and the examiner reported that the Veteran had markedly increased anxiety in response to situational stress and a limited ability to deal with stress.  Additionally, in an April 2009 statement, one of the Veteran's friends reported that the Veteran is unable to hold a job due to her anxiety.  Further, at her September 2009 VA examination, the Veteran indicated that her fear, panic, and dislike of being around people stopped her from working, and the examiner reported that the Veteran had occupational psychosocial stressors.  

Furthermore, throughout the duration of this appeal, the Veteran has demonstrated nearly continuous feelings of panic and depression that affect her ability to function independently, appropriately, and effectively.  Specifically, during VA treatment in May 2007, the Veteran reported that she had recently been suffering from increased symptoms of anxiety and depression, including feelings of hopelessness and helplessness, and had been having difficulty finding activities that she was interested in.  Additionally, at her September 2007 VA examination, the Veteran was noted to have ongoing anxiety with some symptoms of agoraphobia, as well as panic attacks, hypervigilance, an exaggerated startle response, and difficulty falling and staying asleep.  At that time, the Veteran also reported that, on some days, her ability to engage in activities outside of her home was limited due to her anxiety, and that her ability to maintain her daily routine varies.  Further, during VA treatment in September 2007, the Veteran stated that, although she is usually able to control her anxiety, once her anxiety is "triggered," it tends to spiral out of control.  Moreover, in an April 2009 statement, the Veteran's mother reported that the Veteran occasionally gets so depressed and anxious that she doesn't get out of bed or answer the phone.  The Veteran's mother also reported that large crowds tend to "set [the Veteran] off," and as such, there are certain places, such as the grocery store, that she is unable to visit.  Similarly, in an April 2009 statement, the Veteran's brother reported that there are days when the Veteran is unable to get out of bed because she is either too nervous or not motivated to do so, noting that she sometimes gets so nervous that she won't answer the phone or check the mail.  Further, at her September 2009 VA examination, the Veteran reported having panic symptoms approximately twice a month, which lasted anywhere from a couple of minutes to several hours, as well as chronic difficulty with depression.  Additionally, at her March 2011 Board hearing, the Veteran reported that she has panic attacks every time that she has to go to the VA Medical Center, and her representative indicated that she often refuses to leave her home.  See Board Hearing Tr. at 10-11.  

Moreover, throughout the duration of this appeal, the Veteran has demonstrated difficulty establishing and maintaining effective relationships, and a tendency to socially isolate herself.  Specifically, during VA treatment in May 2007, the Veteran reported that she had been in three unhappy marriages and was currently going through her third divorce.  At that time, she also reported that, aside from her mother, she had no friends or support network, and indicated that she had difficulty trusting people.  Furthermore, at her September 2007 VA examination, the Veteran was noted to have limited social relationships, and reported that she often felt detached and estranged from others.  At this examination, she also reported that she had recently divorced her third husband.  Further, during VA treatment in September 2007, the Veteran reported that her anxiety and distrust made it difficult for her to build new relationships; and in an April 2009 statement, one of the Veteran's friends reported that the Veteran's anxiety and distrust affected her relationships.  Moreover, at her September 2009 VA examination, the examiner stated that the Veteran had a history of "stormy relationships," and the Veteran reported that she currently had no friends.  In this regard, the Veteran indicated that, although she had previously had one friend whom she saw every three to four months, this person had recently passed away.  Further, at her March 2011 Board hearing, the Veteran reported that she felt "all alone," noting that her relationship with her family was fragile, that she had recently lost her best friend, and that she did not currently have any intimate relationships.  See Board Hearing Tr. at 7.    

Additionally, the Board finds it significant that, throughout the duration of this appeal, the Veteran has consistently demonstrated an impaired mood.  Specifically, in an April 2007 letter, Dr. R.J.L. reported that, among other things, the Veteran had been dealing with emotional disturbance.  Additionally, during VA treatment in May 2007, a doctor noted that the Veteran was very anxious and tense throughout her initial mental health interview and had become tearful on several occasions.  At that time, the doctor also reported that the Veteran suffered from several longstanding issues, including mood dysregulation, and noted that the Veteran was very fragile emotionally.  Further, during VA treatment in May 2007, the doctor noted that the Veteran appeared nervous, tearful, and fidgety, and in April 2009, both the Veteran's mother and brother reported that the Veteran has extreme mood swings such that she is happy one moment and upset the next.  Moreover, at her September 2009 VA examination, the examiner stated that the Veteran's mood appeared unstable, and she was found to be dysphoric and agitated on examination.    

Further, the Board highlights that, throughout the duration of this appeal, the Veteran has been noted to have occasional suicidal ideation.  Specifically, during VA treatment in May 2007, the Veteran reported a history of two previous suicide attempts, including one attempt in 1992 when she overdosed on medication, and one attempt in 2001.  Similarly, during a September 2007 substance abuse treatment program (SATP) screening, the Veteran reported that she had previously experienced suicidal thoughts and had attempted suicide.  Further, in an April 2009 statement, the Veteran's mother reported that the Veteran had told her of her occasional thoughts of suicide.

Finally, in determining that a 70 percent evaluation is warranted, the Board finds it significant that, throughout the duration of this appeal, the Veteran has been assigned GAF scores of 45 to 56, which are indicative of moderate to serious symptomatology.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).  Specifically, during VA treatment in May 2007, the Veteran was diagnosed with a history of alcohol abuse, current methamphetamine abuse, and a borderline personality disorder by history, and was assigned a GAF score of 45.  Additionally, at her September 2007 VA examination, the Veteran was diagnosed with an adjustment disorder with mixed emotional features, PTSD by record, and polysubstance abuse; and was assigned an overall GAF score of 56.  Further, at her September 2009 VA examination, the Veteran was diagnosed with moderate PTSD, a depressive disorder (not otherwise specified), a panic disorder, and alcohol dependence in partial remission; and was assigned an overall GAF score of 55.  

In short, the Board finds that, given the extent of the Veteran's difficulty adapting to stressful circumstances, nearly continuous panic and depression, difficulty establishing and maintaining effective relationships, social isolation, disturbance in mood, and suicidal ideation, the criteria for a 70 percent disability rating for PTSD have been satisfied.  Significantly, however, while a 70 percent rating is warranted in this case, because the Veteran's PTSD is not productive of total occupational and social impairment, the Board finds that her total disability picture does not rise to the severity required for a 100 percent rating.  

In making his determination, the Board highlights that, throughout the duration of this appeal, the Veteran has consistently denied having delusions or hallucinations.  See September 2007 VA treatment record; VA examination reports dated in September 2007 and September 2009.  Additionally, the Veteran has consistently been noted to be oriented to person, place, time, and purpose.  See May 2007 VA treatment record; VA examination reports dated in September 2007 and September 2009.   Moreover, the record is devoid of evidence of grossly inappropriate behavior or grossly impaired communication.  

The Board acknowledges that there is some evidence of record indicating that the Veteran has mildly impaired thinking.  Specifically, during VA treatment in May 2007, the Veteran was noted to have somewhat scattered thought processes and fair to poor insight and judgment.  Additionally, at her September 2007 VA examination, the Veteran reported that she lacked concentration and focus, and was noted to have rambling thought processes.  Significantly, however, although there is some evidence indicating that the Veteran has slightly impaired thought processes, the preponderance of the evidence is against a finding of "gross" impairment of thought processes.  In making this determination, the Board highlights that, during VA treatment in May 2007, the same doctor that reported that the Veteran had somewhat scattered thought processes and fair to poor insight and judgment also reported that she had average to above average intelligence.  Additionally, during VA treatment in July 2007 and September 2007, the Veteran was noted to have linear thought processes with no unusual thought content.  Moreover, at her September 2007 VA examination, the Veteran was noted to understand the outcome of her behavior and to be of average intelligence.  Further, at both her September 2007 SATP screening and her September 2009 VA examination, the Veteran was noted to have logical and goal-directed thought processes.  

The Board also acknowledges that, as discussed above, there is some evidence of record indicating that the Veteran experiences suicidal ideation.  Significantly, however, at her September 2007 VA examination and during VA treatment in May 2007, July 2007, and September 2007, the Veteran denied having any current suicidal ideation and/or thoughts.  Moreover, at her September 2009 VA examination, the Veteran reported that, although she had chronic suicidal thoughts and current suicidal ideation, she had no suicidal intent.  As such, insofar as the evidence shows that the Veteran's suicidal thoughts only occur on an occasional basis, and that she has no intention or plan of acting on such thoughts, the Board finds that the Veteran is not in persistent danger of hurting herself.

Further, the Board acknowledges that there is some evidence of record indicating that the Veteran presents danger to others.  Specifically, the record reflects that, in June 2006, the Veteran was charged with reckless driving while under the influence of alcohol.  See VA examination reports dated in September 2007 and September 2009.  Significantly, however, the record also reflects that this was an isolated incident, following which the Veteran underwent substance abuse treatment.  See Portland DBT Program records dated from August 2006 to January 2007.  Furthermore, although the Veteran reported in May 2007 that she occasionally fought with her third husband, she also indicated that she had never physically harmed him and that the police were never called.  Additionally, at her September 2007 VA examination, the Veteran denied having any homicidal thoughts or episodes of violence; and during VA treatment in July 2007 and September 2007, she denied any current homicidal ideation.  As such, the Board finds that the preponderance of the evidence shows that the Veteran is not a persistent danger to others.  

Additionally, the Board acknowledges that there is some evidence of record indicating that the Veteran has impaired short term memory.  Specifically, at her September 2007 VA examination, the Veteran was noted to have mildly impaired recent and immediate memory.  Significantly, however, the September 2007 VA examiner also reported that the Veteran's remote memory was normal.  Moreover, at her September 2009 VA examination, memory testing revealed that the Veteran's immediate and recent memory were intact (i.e., she was able to recall four out of four objects immediately on two trials, and four out of four objects after a five-minute delay).  As such, although there is some evidence of record revealing mildly impaired recent and immediate memory, there is simply no evidence indicating that the Veteran suffers from memory loss so severe that she has difficulty recalling her name or the names of close relatives.  
 
The Board also notes that, as discussed above, there is some evidence of record indicating that, due to her feelings of depression and anxiety, the Veteran occasionally refuses to get out of bed, engage in activities outside the home, answer her phone, or check the mail.  Of note, however, at her September 2007 VA examination, the examiner reported that the Veteran does not have a problem with her activities of daily living; and during a September 2007 SATP screening, the Veteran was noted to be completely independent in her activities of daily living.  Similarly, at her September 2009 VA examination, the Veteran reported that she is able to dress herself, complete her own hygiene, and complete her own housework.   Moreover, at no point during this appeal has the Veteran been noted to have inadequate personal hygiene.  Rather, during VA treatment in May 2007, the Veteran was noted to be quite tan and to have her hair pulled back; and at her September 2009 VA examination, the Veteran was noted to have fair grooming.  As such, the Board concludes that the Veteran is capable of performing her activities of daily living, such as tending to her personal hygiene.  Moreover, the Board highlights that the 70 percent disability evaluation assigned above contemplates the fact that the Veteran's feelings of depression and/or anxiety affect her ability to function independently, appropriately, and effectively.  

Finally, the Board notes that although, as discussed above, there is evidence of record showing that the Veteran has difficulty establishing and maintaining effective relationships, the record also reflects that the Veteran has maintained an effective relationship with her mother and daughter, keeps in contact with her two brothers, has established several friendships and at least one romantic relationship since her divorce in 2006, and is currently trying to date again.  In this regard, during VA treatment in May 2007, the Veteran reported that she maintains some contact with her two brothers.  Additionally, during VA treatment in September 2007, she reported receiving positive sober social support from her new boyfriend.  
Furthermore, in April 2009, the Veteran's mother reported that the Veteran loved her daughter very much, and the Veteran's brother reported that the Veteran was only really happy when she was with her daughter.  Moreover, at her September 2009 VA examination, the Veteran reported that she has custody of her daughter every other week and indicated that they often go out to eat together.  At this examination, the Veteran also indicated that she had maintained a relationship with a boyfriend for a one-year period in 2008, and was currently "trying to date" again, noting that she had been on three dates within the past year.  Finally, at her March 2011 Board hearing, the Veteran reported that she was currently maintaining an email relationship with someone.  See Board Hearing Tr. at 7.  As such, although the record reveals that the Veteran is socially isolated and has difficulty forming and maintaining relationships, the preponderance of the evidence shows that the Veteran is not totally socially impaired.  

Accordingly, considering all of the evidence of record, the Board finds that the Veteran's total disability picture most closely approximates the criteria for a 70 percent disability rating; however, because she does not demonstrate total occupational and social impairment, a 100 percent rating is not warranted.  Therefore, an increased rating of 70 percent, and not higher, for PTSD is granted.  

The Board has considered whether staged ratings are appropriate in this case.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Significantly, however, the Board finds that the Veteran's PTSD has remained fairly constant with respect to the applicable schedular criteria throughout the course of this appeal.  In this regard, the Board notes that, since filing her claim for an increased rating in April 2007, there have been no significant increases or decreases in the Veteran's key PTSD symptoms of difficulty adapting to stressful circumstances, difficulty establishing and maintaining effective relationships, social isolation, nearly continuous panic and depression, disturbance in mood, and suicidal ideation.  Rather, as discussed above, these symptoms have remained consistent with a 70 percent evaluation throughout the duration of this appeal.  Accordingly, the Board concludes that staged ratings are not warranted in this case, and the 70 percent rating the Board has assigned is appropriate for the entire period currently on appeal.

IV.  Extraschedular Consideration 

The Board has also considered whether referral for an extraschedular rating is appropriate.  In this regard, the Board notes that ratings are generally based on average impairment, and that the rating schedule represents, as far as is practicable, the average impairment of earning capacity.  See 38 C.F.R. § 3.321(a), (b) (2011).  However, to afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b) (2011).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id. at 115-16.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, and is therefore found to be inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Id.  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.  

As noted above, the Veteran's PTSD symptoms primarily involve difficulty adapting to stressful circumstances, difficulty establishing and maintaining effective relationships, social isolation, nearly continuous panic and depression, disturbance in mood, and suicidal ideation.  Such impairment is specifically contemplated by the rating criteria.  Accordingly, the Board finds that the Veteran does not present such an exceptional or unusual disability picture that the available schedular evaluations for PTSD are inadequate.  Therefore, the Board concludes that referral for consideration of an extraschedular rating is not warranted in this case.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

V.  TDIU Consideration 

Finally, the Board has considered whether the Veteran is entitled to a TDIU.  In this regard, the Veteran asserts that, as a result of her PTSD symptoms, and namely her inability to handle stressful situations and nearly continuous feelings of anxiety, she has been unable to obtain or retain employment.   See VA examination reports dated in September 2007 and September 2009.  

At the outset, the Board acknowledges that entitlement to TDIU was denied by a rating decision dated in December 2009.  Significantly, however, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court determined that there is no freestanding claim for TDIU.  Id. at 453-54.  Rather, a claim for TDIU is considered part and parcel of the claim for benefits for the underlying disability.  Id.  Therefore, in considering the Veteran's claim for an increased rating for PTSD, the Board finds that the issue of entitlement to TDIU is also currently before the Board.

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of (1) a single service-connected disability ratable at 60 percent or more, or (2) as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. 
§§ 3.340, 3.34l, 4.16(a) (2011).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. §§ 3.321(b), 4.16(b) (2011).

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  
In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In arriving at a conclusion, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his/her age or the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

In this case, service connection is in effect for PTSD, which as discussed above, 
is now rated as 70 percent disabling; TMJ dysfunction, which is rated as 20 percent disabling; and a left ankle disability, which is rated as 10 percent disabling.  The Veteran's combined disability rating is 80 percent.  See 38 C.F.R. § 4.25 (2011).  Accordingly, the Veteran meets the percentage requirements of 38 C.F.R. § 4.16.   

Additionally, a review of the record reveals that the Veteran's PTSD is so severe that she is unable to follow a substantially gainful occupation.  Specifically, the record reflects that the Veteran last held a full-time job in 1997, when she worked for a rental company.  See VA examination reports dated in September 2007 and September 2009.  Additionally, the record reflects that, from 1997 to 2000, the Veteran had a "spotty" work record, with most jobs lasting less than one year.  
See September 2009 VA examination report.  In this regard, the Veteran has indicated that, prior to 2000, she performed numerous short-term jobs, but had significant difficulty maintaining steady employment.  See May 2007 VA treatment record; Board Hearing Tr. at 6-8.  Moreover, the record reflects that, in approximately 2000, the Veteran was fired from her job at a temp agency after only three or four months because she missed time from work.  See September 2009 VA examination report.  Finally, the Veteran has reported that, since losing her job in 2000, she has remained unemployed.  See May 2007 VA treatment records; VA examination reports dated in September 2007 and September 2009; Board Hearing Tr. at 8.  Accordingly, the evidence of record indicates that the Veteran has been unemployed since 2000 and had a fairly inconsistent work record prior to that time.

Moreover, the Board finds it significant that, during VA treatment in May 2007, the doctor reported that, if the Veteran were to enroll in VA's DBT program, "she might, over time, stabilize and be able to even work again."  Similarly, the September 2007 VA examiner reported that maintaining sobriety would be essential to the Veteran being able to resume employment.  As such, both the May 2007 VA doctor and September 2007 VA examiner implied that, in her current state, the Veteran was not able to work.  

Furthermore, the Board finds it significant that, in September 2007, the VA examiner provided the opinion that the Veteran's PTSD results in reduced reliability and productivity, noting that she has ongoing symptoms of anxiety, frequent panic attacks, frequent sleep disturbance, frequent inability to participate in activities due to her reluctance to leave home, occasional difficulty concentrating and focusing, occasional difficulty managing her daily routine effectively, and a limited ability to deal with stress.  Additionally, the Board finds it significant that, in September 2009, the VA examiner reported that the Veteran's current PTSD stressors include occupational psychosocial stressors, noting that the Veteran's fear, panic, and dislike of being around "other people who judge her" stop her from working.  

The Board also acknowledges that the September 2007 VA examiner concluded that the Veteran is not totally occupationally and socially impaired due to her service-connected PTSD, and instead seems to attribute her occupational impairment to her chemical dependency issues and borderline personality disorder.   Similarly, the Board acknowledges the September 2009 VA examiner's opinion that the Veteran is "less likely as not unemployable due to her military-related PTSD," finding instead that her "most impairing conditions" are her personality problems, substance abuse, and recent sexual assault in 2006.  Significantly, however, the September 2009 VA examiner then went on to attribute the Veteran's key PTSD symptoms of panic and depression, at least in part, to her service-connected PTSD.  Moreover, as discussed above, to the extent that the September 2007 and September 2009 VA examiners failed to clearly state which psychiatric symptoms resulted solely from the Veteran's nonservice-connected psychiatric conditions, for the limited purposes of this decision, all of her psychiatric signs and symptoms are being attributed to her service-connected PTSD.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996)); see also 38 C.F.R. § 3.102 (2011).  

Based on the foregoing, the Board finds that the evidence is at least in equipoise as to whether the Veteran is able to secure and follow substantially gainful employment as a result of her service-connected PTSD.  Accordingly, applying the doctrine of the benefit of the doubt, the Board grants entitlement to TDIU.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

The appeal as to the issue of entitlement to an increased rating for the Veteran's service-connected left ankle disability, currently evaluated as noncompensable prior to April 24, 2007, and 10 percent disabling from April 24, 2007, forward, is dismissed.  

The appeal as to the issue of entitlement to an increased rating for the Veteran's service-connected TMJ dysfunction, currently evaluated as 10 percent disabling prior to September 28, 2009, and 20 percent disabling from September 28, 2009, forward, is dismissed.  

Entitlement to a rating of 70 percent for the Veteran's service-connected PTSD is granted, subject to the law and regulations governing payment of monetary benefits.

Entitlement to TDIU is granted, subject to the law and regulations governing payment of monetary benefits.



____________________________________________
DONNIE R. HACHEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


